Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Real-time Deep Video Deinterlacing, August 2017, prior art of record).
 	Regarding 1, Zhu discloses a method for performing deinterlacing, comprising: separating a first interlaced video frame into a first sequence of fields ordered by time (section 3 and Fig. 4(a)), the first sequence of fields including a first field representing a first point in time and a second field representing a second point in time that is different from the first point in time (note Xt odd and Xt+1 even in Fig. 4(a)); 
generating, by applying a machine learning model that comprises a deinterlacing network to the first field in the first sequence of fields, a third field (X^t even in Fig. 4(c), which is a complementary of the Xt odd field at Fig. 4(a)) that is missing from the first sequence of fields and is complementary to the first field; and constructing a progressive video frame based on the first field and the third field (note the generated final frame X^t={Xt odd, X^t even} in Fig. 4(d)).

inputting the second sequence of fields as training data for the deinterlacing network (Figure 5(a) and Fig. 6); and 
updating parameters (note section 3, second paragraph) of the deinterlacing network to reduce an error between a third sequence of fields generated by the deinterlacing network based on the second sequence of fields and a fourth sequence of fields that is complementary to the second sequence of fields in the progressive video (Fig. 5(b) and Fig. 5(c)).
	 Regarding claim 12, Zhu discloses constructing the progressive video frame comprises combining the first field and the third field into the progressive video frame (Fig. 4(d)).
	Regarding claim 13, 14, 19, and 20, see similar rejections as set forth above.
Allowable Subject Matter
Claims 3-11, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that Zhu fails to disclose that the interlaced frame is initially separated into a sequence of fields that is ordered by time and includes a first field representing a point in time and a second field representing a different point 
In page 4, right hand column, first paragraph, Zhu states:
“our proposed neural network takes the whole interlaced frame I as input (Fig. 4(a))… since the two fields captured at different time instances are used for reconstructing each single frame. The network may exploit the temporal correlation between fields to improve the visual quality in higher-level convolutional
layers.”
This passage clearly indicates that the input video includes fields of video arranged temporally, which meets the sequence of fields that is ordered by time as claimed.  

In addition, in page 4, right hand column, second paragraph, Zhu further states:
“in our deinterlacing application, half of the pixels in Xt and Xt+1 actually exist in I and should be directly copied from I…our neural network only estimates the unknown pixels Xt even and Xt+1 odd (Fig. 4(c)) and copies the known pixels from I to Xt and Xt+1 directly (Fig. 4(d)).”
This passage clearly indicates each of the newly generated fields are complementary of the respective even and odd fields of the input frame I, which meets the “missing field” as claimed.  
	In view of above arguments, it is clear that applicant fails to overcome Zhu.  As a result, the prior art rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422